Citation Nr: 0729935	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for nervousness, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for eye pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for coughing, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for confusion, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for night sweats, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

9.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for muscle fatigue, to 
include as due to an undiagnosed illness.

11.  Entitlement to service connection for arthralgia, to 
include as due to an undiagnosed illness.

12.  Entitlement to service connection for fatigue, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active duty service from July 1988 to July 
1992, with subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
May 2006.  The veteran submitted additional evidence at the 
hearing and waived RO review of this evidence.

The appeal was remanded by the Board in August 2006 for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in September 2007, the veteran 
indicated that he wanted a hearing before a Board Member 
visiting the RO (hereinafter, "Travel Board hearing").  The 
record reflects that the veteran previously provided 
testimony at a Board hearing in May 2006; however, the Board 
Member who conducted the hearing is no longer employed at the 
Board.  Pursuant to 38 C.F.R. § 20.707 (2006), a Board Member 
who conducts a hearing shall participate in the final 
determination of the claim.  In light of the appellant's 
request and 38 C.F.R. § 20.707 further development is in 
order.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
personal hearing with a visiting Veterans 
Law Judge.  The veteran must be notified 
in writing of the date, time and location 
of the hearing.  Thereafter, or if the 
veteran withdraws the hearing request or 
fails to report therefore, the claims 
files should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



